        Case 3:18-cv-01949-JAM Document 1 Filed 11/29/18 Page 1 of 11



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
____________________________________

ARGONAUT INSURANCE COMPANY          :
                                    :
            Plaintiff               :
                                    :                 CASE NO.
v.                                  :
                                    :
MACTON CORPORATION;                 :
GARY BRIDGMAN,                      :
EXECUTOR/FIDUCIARY                  :
OF THE ESTATE OF                    :
PETER MCGONAGLE; and                :
MARY JO MCGONAGLE                   :
                                     :
            Defendants               :                NOVEMBER 29, 2018
____________________________________


                                       COMPLAINT

   I.       NATURE OF ACTION

            1.     Plaintiff Argonaut Insurance Company (“Surety”) wrote surety bonds

(“the Bonds”) at the request of Defendant Macton Corporation (“Principal” or “Macton”).

In consideration for the issuance of the Bonds, Principal, Peter McGonagle and Mary Jo

McGonagle executed a General Indemnity Agreement (“GIA”) under which they agreed,

inter alia, to indemnify Plaintiff from losses incurred as a result of writing the Bonds and

to post collateral security acceptable to Surety equivalent to such amount that Surety, in

its sole judgment, deems sufficient to protect it from any potential or anticipated losses.

Surety has received notice that liability is being asserted against it on one of the Bonds

and has been advised that Macton’s manufacturing operations are currently in hiatus.

Surety has made demand on Defendants to post cash collateral and disclose certain

financial information pursuant to the terms of the GIA. Despite such demand, Defendants
      Case 3:18-cv-01949-JAM Document 1 Filed 11/29/18 Page 2 of 11



have failed to post collateral security and have failed to provide the requested financial

information. Surety has brought this action to vindicate its rights under the GIA and the

common law to indemnity for losses incurred, collateral security for pending exposures,

and disclosures of financial information.

   II.          JURISDICTION

          2.      This Court’s jurisdiction is invoked pursuant to 28 U.S.C. § 1332. The

the parties are of diverse citizenship and the amount in controversy is in excess of

$75,000 exclusive of interest and costs.

   III.         PARTIES

          3.      Plaintiff Argonaut Insurance Company (“Surety”) is incorporated in

the State of Illinois and has its principal place of business in San Antonio, Texas.

Plaintiff is authorized to write surety bonds in the State of Connecticut.

          4.      Defendant Macton Corporation is incorporated in the State of Connecticut

and has its principal place of business in Oxford, Connecticut.

          5.      Defendant Mary Jo McGonagle is a citizen of the State of

Connecticut.

          6.      Peter McGonagle was a citizen of the State of Connecticut until

he passed away on or about October 23, 2018. His decedent estate is pending in the

Fairfield Probate Court.

          7.      Defendant Gary Bridgeman (“Executor”) is being sued in his official

capacity as fiduciary of the estate of Peter McGonagle. Probate court records indicated

that Executor’s business address is: 100 Mechanic Street #80 Southbridge, MA 01550.

          IV.     CAUSES OF ACTION




                                               2
      Case 3:18-cv-01949-JAM Document 1 Filed 11/29/18 Page 3 of 11



       A.      COUNT ONE (Contractual Indemnification/Collateral Security)

       1-7.    Paragraphs 1 through 7 in Parts One through Three of this Complaint,

supra, are incorporated herein as Paragraphs 1 through 7 of Count One.

       8.      Defendant Principal, Defendant Executor’s decedent Peter McGonagle,

and Defendant Mary Jo McGonagle (referred to collectively as “Indemnitors”) were each

signatories of a General Indemnity Agreement (“GIA”) running in favor of the Surety

dated on or about September 6, 2017. A true copy of the GIA is attached hereto as

Exhibit 1.

       9.         The GIA imposes on the Indemnitors multiple obligations including but

not limited to the following:

     a. The Indemnitors are obligated to indemnify Surety from “any and all Losses, as
        well as any other expense that the Surety may incur or sustain as a result of or in
        connection with the furnishing, execution, renewal, continuation, or substitution
        of any Bond(s).” The term “Losses” is defined as “any and all (a.) sums paid by
        Surety to claimants under the Bonds, (b.) sums required to be paid to claimants
        by Surety but not yet, in fact, paid by Surety, by reason of execution of such
        Bonds, (c.) all costs and expenses incurred in connection with Investigation,
        paying or litigating any claim under the Bonds, including but not limited to legal
        fees and expenses, technical and expert witness fees and expenses,” (d.) all costs
        and expenses incurred in connection with enforcing the obligation of the
        indemnitors under this Agreement including, but not limited to interest, legal
        fees and expenses, (e.) all accrued and unpaid premiums owing to Surety for the
        issuance, continuation or renewal of any Bonds and/or (f.) all other amounts
        payable to Surety according to the terms and conditions of this Agreement.”

     b. The Indemnitors are obligated to post collateral security upon demand by Surety.
        “Indemnitors agree to deposit with the Surety, upon demand, an amount of
        money or other collateral security acceptable to the Surety, as soon as liability
        exists or is asserted against the Surety, whether or not the Surety shall have
        made any payment therefor, equivalent to such amount that the Surety, in its sole
        judgment, shall deem sufficient to discharge any Losses or to protect it from any
        potential or anticipated Losses. . . The Indemnitors acknowledge that the Surety
        would not issue any Bonds without the agreement of the Indemnitors to post
        collateral upon demand. Accordingly, the Indemnitors waive, to the fullest
        extent permitted by law, each and every right that they may have to contest this
        requirement to provide collateral under this Agreement (individually and



                                             3
      Case 3:18-cv-01949-JAM Document 1 Filed 11/29/18 Page 4 of 11



        collectively, the “Collateral Requirement”). The Indemnitors stipulate and agree
        that the Surety will suffer irreparable harm and will not have an adequate
        remedy at law should Indemnitors fail to perform the Collateral Requirement
        and further agree as a result that the Surety is entitled to specific performance of
        the Collateral Requirement.”

     c. The Indemnitors are obligated to provide “reasonable access to the books,
        records, and accounts of the Indemnitors for the purpose of examining the same”
        upon demand of the Surety “[i]n the event the Surety receives a claim under any
        Bond or establishes, in its sole discretion, a reserve in anticipation of incurring
        losses.”

     d. The Indemnitors are obligated to provide access to the Surety to “credit records
        and to make such pertinent inquiries as may be necessary from third party
        sources for underwriting purposes, claim purposes and/or debt collection.

       10.     The Indemnity Agreement indicates that the Indemnitors agreed to the

aforementioned GIA provisions “[a]s an inducement to the Surety and in consideration of

Surety’s execution or procurement of the Bond(s), the Surety’s refraining from cancelling

one or more Bond(s), and/or the Surety’s assumption of one or more Bond(s) and for

other good and valuable consideration, the receipt and sufficiency of which the

Indemnitors” acknowledged.

       11.     In reliance on the Indemnitors’ execution of the GIA, Surety issued

several surety bonds to Principal, including but not limited to the following:

       a.       Bond #CMGP0000706

               i.      Obligee: Hensel Phelps Construction Co.
               ii.     Project Description: No.5017101 Link Operations Maintenance
                       Facility: East Design Build
               iii.    Bond Amount: $2,785,400

       b.      Bond #CMGP0000984
               i. Obligee: Sound Transit
               ii. Project Description: Furnish & Install Light Rail Vehicle (LRV) Lift at
                    Operations & Maintenance Facility (OMF)
               iii. Bond Amount: $693,630
       c.      Bond #CMGP0001033
               i.      Obligee: Rizzo Corporation



                                             4
      Case 3:18-cv-01949-JAM Document 1 Filed 11/29/18 Page 5 of 11



               ii.    Project Description: Truck Rotator Upgrade – 11976-2 (Metro
                      North-New Haven CCO Shop).
               iii.   Bond Amount: $207,382.50

(referred to collectively as “the Bonded Projects”, the Bonded Contracts”, or “the
Bonds”).

       12.     Bond #CMGP0000706 was issued by Surety in favor of Hensel Phelps

Construction Co. (“Hensel Phelps”) as obligee. The bond is entitled “Supply Bond for

Direct Suppliers,” and obligates Surety and Principal to indemnify and save harmless

Hensel Phelps “from and all loss, damage, and expense, including interest, costs, and

attorney’s fees, which the said Obligee may sustain by reason of the Principal’s failure”

to perform all obligations under the Contract. A copy of the Hensel Phelps Bond is

attached hereto as Exhibit 2.

       13.     The Surety received an October 30, 2018 letter from Hensel Phelps stating

that Principal “is in default of its obligations under the Purchase Agreement between

Hensel Phelps Construction Co. and Macton because Macton has failed to timely

fabricate and deliver ‘vendor provided embeds’ to the proper site in accordance with the

Purchase Agreement.”. The letter states that in order to cure the default, Principal Macton

must undertake several corrective measures, and that “[i]f Macton fails and refuses to

implement the corrective measures described above within three (3) days of the date of

receipt of this letter, Hensel Phelps may invoke the provisions of Standard Condition 7 of

the above referenced Purchase Agreement, which authorizes Hensel Phelps to cancel the

Purchase Agreement and make demand on Macton’s surety to remedy the default by

promptly satisfying Macton’s obligations under the Agreement.”

       14.     Bond #CMGP0000984 was issued by Surety in favor of the Central Puget

Sound Regional Transit Authority dba Sound Transit (“Sound Transit”) as obligee. The



                                             5
      Case 3:18-cv-01949-JAM Document 1 Filed 11/29/18 Page 6 of 11



bond is entitled “Payment Security Bond,” and provides that “[i]f Sound Transit declares

any work performed or products delivered as unacceptable for which progress payment(s)

was made by Sound Transit to Principal, and upon Sound Transit notice to Surety, Surety

shall within 14 calendar days of said notice pay Sound Transit such progress payment

amount(s) paid by Sound Transit to Principal for such unacceptable work performed or

products delivered.” A copy of the Sound Transit Bond is attached hereto as Exhibit 3.

       15.     Bond #CMGP0001033 was issued by Surety in favor of Rizzo

Corporation (“Rizzo”) as obligee. The bond is entitled “Payment Bond,” and obligates

the Surety and Principal to Rizzo to pay for labor, materials and equipment furnished for

use of the construction contract subject to the terms of the bond. The bond requires, inter

alia, the Surety and Principal to defend, indemnify and hold harmless Rizzo against any

duly tendered claim, demand or suit. A copy of the Rizzo Bond is attached hereto as

Exhibit 4.

       16.     Surety received a letter from Rizzo dated November 14, 2018 titled

“M301-0121 - Central Distribution Warehouse (CDW), Railyard New Haven. Bond No.

CMGP0001033 ‘Notice of Potential Claim'.” The letter states “[a]s a result of the

untimely death of the owner, Rizzo and D.O.T, CT and Metro North Railroad (MNR)

became very concerned about the status of the product that Macton was building for the

MNR maintenance facility.” Rizzo further states in the letter that on October 23, 2018,

after Macton cancelled the start date for installation of the rotators, a conference call was

held with Macton, during which Rizzo learned the units contracted for were not nearly

complete. Rizzo demanded it be permitted to inspect the product it had paid for to

determine the status. Shortly after the call, Macton’s owner passed away, and Rizzo states




                                              6
      Case 3:18-cv-01949-JAM Document 1 Filed 11/29/18 Page 7 of 11



it has been unable to visit the facility and verify the status of the project. The letter states

“please consider this notice that we are concerned about Macton's ability to meet its

contractual Obligation.”

        17.     Surety understands that Principal Macton is not presently conducting

operations and that work on the Bonded Contracts has been interrupted.

        18.     Upon receipt of the October 30, 2018 correspondence from Hensel Phelps

and the November 14, 2018 letter from Rizzo, Surety sent a demand letter to Principal

and Indemnitors dated November 19, 2018. The letter states in pertinent part that Surety

is demanding that the Indemnitors deposit with the Surety cash collateral in the amount of

$3,686,412.50, reflecting the aggregate amount of the Bonds. The letter states that the

aforementioned amount is warranted to discharge any Losses and/or to protect Surety

from any potential or anticipated Losses in connection with the Bonds. The letter also

requests that the Principal and Indemnitors disclose to the Surety their financial records

sufficient to allow the Surety to determine and document each party’s current assets and

liabilities, current sources of income, and amounts of such income. In addition, the Surety

demanded in its letter that the Principal provide a documented financial accounting for

each of the Bonded Projects, indicating the percent complete approved by the Project

owner, the amount of contract funds disbursed to Principal, and the amount of the

undisbursed contract funds. The letter specified that this accounting should be

accompanied by payment applications/invoices submitted to the owners, including those

paid and unpaid, and documents evidencing payments made or withheld in response to

such applications.




                                                7
      Case 3:18-cv-01949-JAM Document 1 Filed 11/29/18 Page 8 of 11



       19.     The Indemnitors have failed to post the demanded collateral security, and

have failed to provide the aforementioned requested records.

       20.     Under the GIA, each Indemnitor is obligated to, inter alia, to post

collateral security upon demand of Surety, provide financial records upon demand, and

indemnify the Surety for all losses incurred and to be incurred as a result of the Surety

having issued the Bond. Indemnitors are therefore in breach of their obligations under the

GIA by failing and refusing to post cash collateral security in the amount necessary to

discharge any Losses and/or to protect Surety from any potential or anticipated Losses in

connection with the aforementioned Bonds.

       21.     Surety lacks an adequate remedy at law and will sustain irreparable injury

if the collateral security provisions of the GIA are not specifically enforced. Indeed, the

Surety understands that the individual Indemnitor has recently listed real property for

sale, which risks impairing the Surety’s opportunity to identify assets and attach same.

       22.     Surety has incurred legal fees, investigation costs, and other expenses in

connection with its efforts to enforce the provisions of the GIA.

               B.      COUNT TWO (Common Law Exoneration)

       1-22. Paragraphs 1 through 22 in Count One are incorporated herein as

Paragraphs 1 through 22 of Count Two.

       23.     Principal is obligated under the common law to post funds with the Surety

necessary to exonerate the Surety from its current and anticipated exposures.

       24.     Principal is in breach of its common law duty of exoneration by failing

and refusing to post funds with the Surety necessary to exonerate the Surety from its

current and anticipated exposures.




                                              8
      Case 3:18-cv-01949-JAM Document 1 Filed 11/29/18 Page 9 of 11



                C.     COUNT THREE (Quia Timet)

         1-22. Paragraphs 1 through 22 in Count One are incorporated herein as

Paragraphs 1 through 22 of Count Three.

         23.    Principal is obligated under the common law to post cash security with the

Surety to collateralize the Surety from its exposure under the Bonds.

         24.    Principal is in breach of the common law doctrine of quia timet by failing

and refusing to collateralize the Surety for its current and anticipated exposures under the

Bonds.

         25.    Plaintiff lacks an adequate remedy at law and will sustain irreparable

injury if the Indemnitors are not required to post collateral to secure against the Surety’s

potential exposures.

                D.     COUNT FOUR (Disclosure of Financial Information)

         1-22. Paragraphs 1 through 22 in Count One are incorporated herein as

Paragraphs 1 through 22 of Count Four.

         23.    Each Indemnitor is obligated under the GIA to disclose individual

financial records and related information to the Surety upon demand.

         24.    The Indemnitors have made certain financial disclosures to the Surety, but

have refused to disclose other financial information and documents requested by the

Surety. The information and documents that have been withheld are critical in order for

the Surety to fully enforce its rights to indemnity and the posting of collateral security.

         25.    The Indemnitors are in breach of the GIA due to their failure and refusal to

disclose to the Surety financial records sufficient to allow the Surety to fully enforce its

rights under the GIA, including specifically the Surety’s right to collateral security.




                                              9
     Case 3:18-cv-01949-JAM Document 1 Filed 11/29/18 Page 10 of 11



       26.        Surety lacks an adequate remedy at law and will sustain irreparable injury

if the financial disclosure provisions of the GIA are not specifically enforced.



       WHEREFORE, Surety prays that this Court:

             1.      Award monetary damages;

             2.      Issue an order requiring specific performance of the collateral security
                     provisions of the GIA;

             3.      Issue an order requiring specific performance of the financial
                     disclosure provisions of the GIA;

             4.      Enter preliminary and permanent injunctions ordering Indemnitors to
                     post collateral security in the amount of $3,686,412.50 representing
                     the value of the Surety’s exposure on the Bonds, including but not
                     limited to claims payments, costs, attorney’s fees and interest;

             5.      Enter preliminary and permanent injunctions ordering Indemnitors to
                     fully disclose to the Surety their financial records sufficient to allow
                     the Surety to determine and document each party’s current assets and
                     liabilities, current sources of income, and amounts of such income; and
                     a documented financial accounting for each of the Bonded Projects,
                     indicating the percent complete approved by the Project owner, the
                     amount of contract funds disbursed to Principal, and the amount of the
                     undisbursed contract funds, accompanied by payment
                     applications/invoices submitted to the owners, including those paid
                     and unpaid, and documents evidencing payments made or withheld in
                     response to such applications;

             6.      Award attorney’s fees and costs;

             7.      Award Interest; and

             8.      Enter such other relief as justice requires.




                                               10
    Case 3:18-cv-01949-JAM Document 1 Filed 11/29/18 Page 11 of 11



                                   PLAINTIFF
                                   ARGONAUT INSURANCE COMPANY

                                   /s/ Matthew M. Horowitz
                                   Matthew M. Horowitz (ct 01747)
                                   Erin E. Canalia (ct 30489)
                                   Wolf, Horowitz, Etlinger, LLC
                                   750 Main Street, Suite 606
                                   Hartford, CT 06103
                                   (860) 724-6667
                                   mhorowitz@wolfhorowitz.com
                                   ecanalia@wolfhorowitz.com

171839




                                  11
